Citation Nr: 1012190	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected amputation, distal phalanx, 
left index finger (non-dominant).  

2.  Entitlement to a disability rating greater than 10 
percent for service-connected scar, status post amputation, 
distal phalanx, left index finger (non-dominant).  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records show that the Veteran sustained a 
partial traumatic amputation of his distal left index finger 
during a conveyor belt accident and subsequently underwent 
complete amputation of the distal portion of the left index 
finger in October 1968.  By rating decision dated in March 
1970, the RO granted service connection for amputation, 
distal phalanx, left index finger and assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5153 which pertains to amputation of the index finger.  

Post-service medical records show that the Veteran sustained 
a fracture to the proximal phalanx of the left index finger 
in April 2001 during a work accident.  He underwent open 
reduction and internal fixation in May 2001 and subsequently 
underwent surgery resulting in removal of the fixation 
devices and extensor tendysis in June 2001.  

Around the time of this second injury to the left index 
finger, the Veteran submitted a claim for an increased 
rating for his service-connected left index finger disorder.  
He was afforded a VA examination with regard to this claim 
in February 2002.  This examiner opined that the Veteran had 
some disability attributable to the original amputation of 
the left index finger during military service but also wrote 
that the condition of the Veteran's left hand and index 
finger had been greatly compromised by the recent injury.  
By rating decision dated in June 2002, the RO continued the 
10 percent rating assigned for amputation, distal phalanx, 
left index finger and granted a separate 10 percent 
evaluation for scar, status post amputation, distal phalanx, 
left index finger under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 5153-8704 which pertains to superficial and painful 
scars other than the head, face, or neck.  

The Veteran submitted another claim for an increased rating 
in May 2006 and was afforded a VA examination with regard to 
this claim in November 2006.  This examination report did 
not address any neurological concerns.  By rating decision 
dated in November 2006 the RO continued the 10 percent 
disability ratings assigned for the Veteran's left index 
finger disorders.  The Veteran subsequently perfected an 
appeal with regard to this decision.  

During the course of the appeal the Veteran submitted private 
treatment reports dated from September 2003 to March 2004 
from Dr. S.H.G. which show complaints of numbness in the left 
ring and little fingers and indicate that nerve conduction 
studies revealed evidence of injury to the left ulnar sensory 
and motor fibers, including the dorsal cutaneous branch.  

As the November 2006 VA examination report did not address 
neurological impairment associated with the service-connected 
left index finger disorders and recently submitted private 
medical evidence shows evidence of neurological impairment of 
the left little finger, another examination is required to 
determine whether the Veteran's service-connected left index 
finger disorder is productive of neurological impairment.  An 
opinion is also requested to determine whether it is more 
likely than not that any neurological impairment of the left 
index finger is due to the October 1968 in-service amputation 
or whether it is due to the April 2001 post-service fracture 
of the proximal phalanx of the left index finger.    

Also, during the course of the appeal the Veteran submitted 
a signed authorization form allowing VA to obtain treatment 
records from University of California San Diego Medical 
Center dated from January 2004 to the present.  VA requested 
these records initially by correspondence dated in November 
2007 and by follow-up correspondence in December 2007 but no 
response has, as of yet, been received.  Another attempt to 
obtain these records should be made on remand.  

Finally, during the January 2010 hearing the Veteran 
indicated that he last worked as a truck driver in September 
2009.  He indicated that he had to stop working because of 
his left index finger disorder.  A claim for TDIU is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) 
for the underlying disability(ies).  Such a claim may be 
expressly raised or it may be "reasonably raised by the 
record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts 
entitlement to a TDIU during the appeal of the initial 
evaluation assigned, the issue is part of the underlying 
claim for an increased initial evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
rating for the service-connected left index finger 
disorders.  Although they are listed separately on the title 
page, the issues are not independent and must be adjudicated 
as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).  On 
remand, the RO must also consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.  
When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must 
be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain 
private treatment records from the 
University of California San Diego 
Medical Center dated from January 2004 
to the present.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these 
records are unobtainable, a negative 
reply must be noted in writing and 
associated with the claims folder.

2.  Provide the Veteran appropriate 
notice with respect to the TDIU claim.  

3.  After allowing an appropriate time 
for response to the notice provided 
above, schedule the Veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected left index finger 
disorders, to include any neurological 
impairment.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  All necessary tests should 
be conducted.  

Following the examination, the examiner 
must identify all residuals of the 
service-connected amputation, distal 
phalanx, left index finger and answer 
the following questions:  

i)  whether it is at least as likely as 
not than not (50 percent or more 
probability) that any neurological 
impairment of the left index finger is 
due to the October 1968 in-service 
amputation or whether it is due to the 
April 2001 post-service fracture of the 
proximal phalanx of the left index 
finger.

ii)  describe the effects, if any, of 
the service-connected left index finger 
disorders on the Veteran's ability to 
work and provide an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure and 
follow a substantially gainful 
occupation by reason of his service-
connected left index finger disorders.    

A complete rationale for all opinions 
should be expressed.

4.  After consideration of the 
foregoing, readjudicate the case.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


